Consent of Independent Registered Public Accounting Firm The Board of Directors Calvert Impact Fund, Inc: We consent to the use of our report dated November 29, 2012, with respect to the financial statements of the Calvert Small Cap Fund, a series of Calvert Impact Fund, Inc., as of September 30, 2012, incorporated herein by reference, and to the references to our firm under the headings Financial Highlights in the Prospectus and Independent Registered Public Accounting Firm and Custodian and Fund Service Providers in the Statement of Additional Information included in this Registration Statement filed in Form N-1A. Philadelphia, Pennsylvania October 16, 2013
